t c memo united_states tax_court joel i beeler petitioner v commissioner of internal revenue respondent docket no 20892-07l filed date richard stephen kestenbaum and bernard mark for petitioner marc l caine for respondent supplemental memorandum opinion goeke judge this is a collection_due_process case on remand from the court_of_appeals for the second circuit given the mandate from the court of this opinion supplements beeler v commissioner tcmemo_2009_266 vacated and remanded 434_fedappx_41 2d cir appeals as explained herein we sustain respondent’s proposed collection action for a reduced_amount background in beeler v commissioner tcmemo_2009_266 vacated and remanded 434_fedappx_41 2d cir we addressed the only argument which we perceived beeler had raised and ruled that argument was legally flawed he had argued that respondent’s filing of form z certificate of release of federal_tax_lien for a related tax_lien operated to satisfy his trust fund obligations as a responsible_officer under sec_6672 this position is simply incorrect as beeler conceded in the court_of_appeals and the court_of_appeals acknowledged in its summary order 434_fedappx_41 however on appeal beeler argued that the trust fund obligation which had been reduced to a judgment in had in fact been previously satisfied by payment in our earlier opinion we found that beeler himself had not paid the judgment and he presently does not argue that he actually paid it nevertheless the court_of_appeals determined that we had not adequately explained why the judgment was not satisfied the court_of_appeals stated as follows unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure because of the lack of clarity in beeler’s tax_court briefs the tax_court understandably only considered whether the filing of a certificate of release itself extinguishes a tax_liability and did not state any reasons for determining that beeler had not satisfied his tfrp trust fund recovery penalty obligation instead the tax_court merely ruled on the legal issue and concluded--without any analysis-- that beeler remained liable thus although our review is for clear error we conclude that the tax_court has not sufficiently presented the factual basis for its finding such as we may review it we therefore vacate the judgment of the tax_court and remand this case for clarification of the factual basis for its finding that beeler’s tfrp liability was not satisfied id pincite the court_of_appeals also added a concern with the irs’ conduct in this case in a lengthy footnote which reads as follows although we resolve this appeal in the manner discussed above we express concern over the internal revenue service’s conduct including its admittedly erroneous filing of the certificate of release of federal_tax_lien its use of language in the certificates of release of federal_tax_lien certify ing that beeler satisfied the taxes listed below and all statutory additions its subsequent notice to beeler of its intent to levy his property five years after releasing the liens adopting a policy in the since-removed sec_5 of the internal_revenue_manual i r m which facially contradicts sec_6325 the general failure at maintaining accurate records concerning what taxes were owed and what payments were made by beeler--at least as presented in the appellate record erroneously making entries in the account transcripts of equidyne’s other officers stuart ross and robert liebmann that indicated that the statute_of_limitations on collection of judgments against them had expired we do not address whether this conduct has any legal impact on beeler’s underlying tax_liability and write only to express our concern over the irs’s handling of this matter id pincite n we construe the court of appeals’ mandate to be that we determine not simply whether beeler paid the judgment but whether either of the other two parties held to be responsible persons for the trust fund obligation might have satisfied the judgment thus relieving beeler of his obligation to pay in the posture of the case presented on appeal a second trial was conducted and additional evidence was admitted this opinion explains why we find on the present record that a portion of the obligation should be deemed paid we will not reiterate all the findings from our earlier opinion but rather will focus primarily on the record regarding the possible payment of the responsible_person penalty the liability at issue is the trust fund recovery penalty tfrp for the taxable_period ending date a judgment based upon this liability was entered against beeler and two other officers of equidyne management inc equidyne stuart ross ross and robert liebmann liebmann years after the corporation failed to pay the employment_taxes for quarters in the opinion related to this judgment is reported at 894_fsupp_761 s d n y the judgments against the three individuals were not in the same amounts the judgment was against beeler for dollar_figure against ross for dollar_figure and against liebmann for dollar_figure at the second trial it was not contended that liebmann made any significant payment on the judgment against him and beeler did not argue that he himself paid any portion of the judgment against him the factual dispute remaining is whether in bankruptcy proceedings the judgment against ross was collected given the fact that the judgment against ross was less than the judgment against beeler it would appear the judgment against beeler could not have been satisfied in full through payments in ross’ bankruptcy proceedings but as the court_of_appeals has observed beeler was informed on several occasions by the internal_revenue_service irs that his liability had been satisfied until the judgments against the three responsible officers in there are no apparent irregularities in the efforts to collect the unpaid trust fund liabilities and beeler’s participation in equidyne’s failure to meet its trust fund obligations is explained in detail in the district court’s opinion he does not come to the current case free of blame for the fact the tfrp remained unsatisfied from through ross filed a petition for bankruptcy on date related to this complex bankruptcy proceeding dollar_figure was paid to the irs on behalf of ross pursuant to a global_settlement among the irs the trustee of american leisure industries the trustee of ross’ bankruptcy and others on october ross owed various liabilities to the irs and it is uncertain whether this payment satisfied a portion of the judgment against ross arising from the tfrp the record in the present case does not reflect any payments to the irs for the tfrp in the ross bankruptcy proceedings the tfrp was assessed on date after the assessment the irs filed notices of federal_tax_lien in new york county new york and sarasota florida in date beeler commenced the action in the district_court for the southern district of new york which led to the judgments against him ross and liebmann he sought the refund of dollar_figure paid toward the assessed amount the united_states filed a counterclaim against beeler and third-party actions against the other two which resulted in the judgments in date despite the judgments and the irs transcripts of account which do not show any significant payments by beeler ross or liebmann the irs filed certificates of release of federal_tax_lien in both new york county and sarasota in date why this happened is one of the principal factual issues in this case beeler’s account with the irs contained a code tc cc80 which indicates pending litigation this code was appropriate while the district_court case was pending but should have been removed in it was not removed until the irs employee who discovered the code in had no prior history in this matter no knowledge of any collection activities and no involvement in ross’ bankruptcy the inexplicable failure by irs employees to realize the district_court had entered a judgment against beeler resulted in the irs’ incorrectly computing the period of limitations incorrectly failing to list the tfrp as a liability in correspondence sent to beeler in and incorrectly releasing the tax_lien in i burden_of_proof discussion under rule a the burden_of_proof is generally upon the taxpayer except as otherwise provided by statute or determined by the court at the outset of the second trial in this case the court determined that because of the unique factual circumstances and the mandate of the court_of_appeals the burden_of_proof regarding any third-party payments of the tfrp should be on respondent respondent continues to object to this ruling and we will begin with an explanation generally irs records of a taxpayer’s account are presumed accurate and can be relied upon such that it is logical to require the taxpayer to provide the evidence to support any challenge those records in the present case the first trial record shows as does the supplemental record in the second trial that the irs’ records reflect no payment made regarding beeler’s tfrp account obviously this evidence was not deemed compelling by the court_of_appeals and given the irs’ admitted errors in the transcripts of account it is not difficult to understand why because it is reasonable to expect beeler to know what he has paid even after all these years we would not shift the burden_of_proof regarding his own payments but it is not disputed that he made none after the irs errors noted by the court_of_appeals and the lapse of time we do believe this case requires respondent to prove by a preponderance_of_the_evidence that neither liebmann nor ross paid the tfrp in whole or in part so as to relieve beeler of his liability there were admitted irregularities in the irs’ records in this case and those errors are largely responsible for the current controversy accordingly respondent must now bear the burden_of_proof ii other potential payers a liebmann the parties have stipulated liebmann’s declaration in which he states definitively that he did not pay any significant amount in satisfaction of the tfrp beeler does not maintain that liebmann paid the liability b equidyne equidyne no longer existed as a corporate entity at the time of the tfrp judgments against beeler liebmann and ross by a preponderance_of_the_evidence we find that equidyne made no payments in satisfaction of the tfrp c ross two witnesses testified about their analysis of the incomplete records regarding payments made by the trustee of the bankruptcy of ross and the trustee of american leisure industries neither witness had contemporaneous knowledge of the bankruptcy proceedings one of these witnesses was beeler who propounded his theory that two separate payments flowed through the trustees to the irs to pay the tfrp one of these payments of dollar_figure was actually a transfer between the trustees and there is no evidence to support the assertion the amount was paid to the irs beeler’s representatives do not assert on brief that the dollar_figure amount was ever actually paid to the irs however in the subsequent global_settlement by both trustees and various creditors dollar_figure was paid to the irs for what specific liabilities of ross or american leisure industries this payment was made is unknown as the irs’ records regarding the bankruptcy payments have long been destroyed the other witness on this topic was an irs bankruptcy specialist who credibly testified on the basis of the bankruptcy documents in the record that the only payments specifically made for ross’ liabilities from ross’ personal bankruptcy were paid for income_tax liabilities not the tfrp the same witness admitted that he could not specify what liabilities were satisfied by the dollar_figure payment because ross went into bankruptcy long before the judgment against him the bankruptcy trustee payments would be the only source that could have satisfied the tfrp judgment against him we previously noted that the judgment against him was less than the judgment against beeler by roughly dollar_figure accordingly the preponderance_of_the_evidence would not support the theory that the trustees totally satisfied the judgment against beeler in addition the nature of the global ross bankruptcy settlement in the fall of makes it unlikely a separate payment of dollar_figure preceded the dollar_figure payment however for the reasons explained earlier we will hold the uncertainty as to what was satisfied by the dollar_figure against respondent and find that this payment should be offset against beeler’s tfrp judgment there is an anomaly in the irs’ records of ross which show dollar_figure credited with a code of in we are satisfied upon a preponderance_of_the_evidence that this was not a payment but rather that the entry was to offset a previous error in any event we have credited beeler’s liability for an amount in excess of this entry on the basis of the subsequent global_settlement in the ross-related bankruptcies in conclusion we hold by a preponderance_of_the_evidence that the only amount which could have satisfied the tfrp was dollar_figure and that respondent has failed to show this amount should not be credited to offset beeler’s liability a computation will be required to fix the current_liability which should be subject_to collection decision will be entered under rule
